DETAILED ACTION
Allowable Subject Matter
Claims 1 – 7 are allowed.
The indicated allowability of claims 8 – 15 is withdrawn in view of the newly discovered reference(s) to Ohno and Reznik et al.  Rejections based on the newly cited reference(s) follow.
Claims 9 – 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2012/0228776 to Ohno in view of US Patent Application Publication No. 2018/0274104 to Reznik et al.
Regarding claims 8 and 15, Ohno teaches  a manufacturing method of a semiconductor device including a first main electrode (12) and a second main electrode (13) respectively disposed on a first main surface and a second main surface of a semiconductor substrate (11), the method comprising the step of: 
Forming a cold spray film (14) on the first main electrode.
Ohno does not teach forming the cold spray film by:

(b) forming a first cold spray film by depositing metal powder on the first main electrode via the mask by a cold spray equipment.
Reznik et al. teach a method of forming a cold spray film by:
	(a) overlaying a mask such that the surface is covered with a protection film (12); and
	(b) forming a cold spray film (14) by depositing a Cu powder (16; ¶ [0005]) via the mask by a cold spray equipment (15).
	Since Ohno does not teach a preferred method of depositing the cold spray film, it would have been obvious to one or ordinary skill in the art at the time the invention was filed to look to Reznik et al. because it is desirable to employ known and reliable methods of depositing the cold spray film.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814